Attachment to Advisory Action
The Amendment filed, after final, 29 December 2020 has been entered.  
The rejection of claims 1-10 and 13-18 under 35 U.S.C. 103 as being unpatentable over Bringe et al. (US 2017/0156360) in view of Burdock (Encyclopedia of Food and Color Additives, 3 Volume Set, “Sodium bicarbonate”, CRC Press, 1997, pp. 2529-2531) as evidenced by fatsecret (“Almond Butter” - https://www.fatsecret.com/calories-nutrition/generic/almond-butter?portionid=11864&portionamount=1.000, updated 21 August 2007, downloaded 4 August 2019) and Xiao et al. (“HS-SPME GC/MS characterization of volatiles in raw and dry-roasted almond (Prunus dulcis)” – California Almonds, Almond Board of California, 2014AQ0006-Publication Overview, July 2014, p 1-2), claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over Bringe et al. (US 2017/0156360) in view of Burdock (Encyclopedia of Food and Color Additives, 3 Volume Set, “Sodium bicarbonate”, CRC Press, 1997, pp. 2529-2531) as applied to claim 1, and further in view of Cash et al. (“Cellulose Derivatives” in Food Stabilisers, Thickeners and Gelling Agents, Blackwell Publishing Ltd, 2010, pp. 95-115), and claims 19 and 20 under 35 U.S.C. 103 as being unpatentable over Bringe et al. (US 2017/0156360) in view of Burdock (Encyclopedia of Food and Color Additives, 3 Volume Set, “Sodium bicarbonate”, CRC Press, 1997, pp. 2529-2531) as applied to claim 1, and further in view of  Xuchang et al. (CN 104738779 A – Machine translation) are maintained.
As amended, claim 1 requires the limitation of previously presented claim 15.  Therefore, the rejection of claim 1 would be revised to include the rejection of claim 15 from the Final Office Action mailed 29 October 2020.
Amended claim 15 requires “the protein content of the protein product is from about 1.0% to about 8 wt% total protein by weight of the protein product,” 

In the alternative, if the composition of Binge et al comprised 8% by weight protein paste (as taught by modifying the composition of Binge et al.), the composition would comprise 1.2% protein.
Applicants’ arguments filed 29 December 2020 have been fully considered but they are not persuasive. 
Applicants submit “each and every example formulation in Bringe includes 1 to 5% almond butter” and “nothing in Bringe suggest significantly increasing the amount of almond butter by at least 60% to more than 600% to arrive at the claimed amount of protein paste.”
The Examiner does not suggest “significantly” increasing the amount of almond butter in the composition of Bringe.  Rather, the person of ordinary skill in the art would have been motivated to adjust, in routine processing, the amount of almond butter in the composition of Bringe, to a value of about 8% in the almond milk composition to obtain a product with the desired flavor, texture (i.e. thickness) and nutritional profile (e.g. protein content).  There is nothing unexpected or unique to increasing the protein concentration from 5% by weight to at least about 8% by weight.  
	Applicants explain “the primary objective of the Bringe reference is reducing lipid oxidation in almond butter products via the addition of almond skin extract during manufacture.”  Therefore, Applicants argue that by ‘[i]ncreasing the amount of almond butter by 60 to 600% would likely necessitate a higher amount of almond skin extract to sufficiently mitigate oxidation of the increase lipids in the composition, which may result in an amount of almond skin extract outside Bringes upper limit.”

	Applicants explain “[i]n another aspect, the inventors found that the inclusion of specific amounts and ratios of sodium bicarbonate and calcium carbonate in high protein products is surprisingly effective in preventing protein sedimentation when the product is added to coffee, while also advantageously having acceptable flavor.”  Applicants argue “[n]one of the cited references describe, suggest, or even recognize the benefits of balancing amounts and ratios of sodium bicarbonate and calcium carbonate in a high protein product to prevent sedimentation, particularly given that the products in Bringe are lower in protein and have lower amounts of protein paste.”
 The claimed invention does not require that the protein product exhibit a particular level of stability (i.e. prevention of sedimentation).  Here, Bringe et al. disclose a composition comprising calcium carbonate in an amount that overlaps the claimed amount of sodium bicarbonate and calcium bicarbonate when combined (i.e. about 0.60 wt% to about 1.10 wt%).  Within the context of Bringe et al, calcium carbonate is considered a buffering agent.  The Examiner applies Burdock to demonstrate that sodium bicarbonate is another known buffering agent used in foods.  The fact that Applicant has recognized another advantage, i.e. preventing sedimentation, which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious (see MPEP §2145 II). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796